Name: Decision No 4/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, of 3 November 1998 adopting the terms and conditions for the participation of Poland in the Community programme for energy efficiency, SAVE II
 Type: Decision
 Subject Matter: EU finance;  European construction;  deterioration of the environment;  energy policy;  Europe
 Date Published: 1999-01-12

 Avis juridique important|21999D0112(01)Decision No 4/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, of 3 November 1998 adopting the terms and conditions for the participation of Poland in the Community programme for energy efficiency, SAVE II Official Journal L 006 , 12/01/1999 P. 0004 - 0006DECISION No 4/98 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part of 3 November 1998 adopting the terms and conditions for the participation of Poland in the Community programme for energy efficiency, SAVE II (1999/12/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (1),Having regard to the Additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, concerning Poland's participation in Community programmes (2), and in particular Articles 1 and 2 thereof,Whereas, according to Article 1 of the said Additional Protocol, Poland may participate in Community framework programmes, specific programmes, projects or other actions, including those in the field of energy;Whereas, according to Article 2 of the said Additional Protocol, the terms and conditions for the participation of Poland in the activities referred to in the said Article 1 are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1 Poland shall participate in the European Community programme SAVE II according to the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2 This Decision shall apply for the duration of the SAVE II programme.Article 3 This Decision shall enter into force on the first day of the month following the day of its adoption.Done at Brussels, 3 November 1998.For the Association CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 348, 31. 12. 1993, p. 2.(2) OJ L 317, 30. 12. 1995, p. 35.ANNEX I TERMS AND CONDITIONS FOR THE PARTICIPATION OF THE REPUBLIC OF POLAND IN THE MULTIANNUAL COMMUNITY PROGRAMME FOR ENERGY EFFICIENCY, SAVE II 1. Poland will participate in all actions of the multiannual Community programme for energy efficiency, SAVE II (hereinafter called 'SAVE II`) in conformity, unless otherwise provided in this Decision, with the objectives, criteria, procedures and time limits laid down in Council Decision 96/737/EC of 16 December 1996 concerning a multiannual programme for the promotion of energy efficiency in the Community - SAVE II (1) establishing a five-year programme for the preparation and implementation of measures and actions in a cost-effective manner in order to promote energy efficiency within the Community.2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of Poland will be the same as those applicable to eligible institutions, organisations and individuals of the Community, set within the limits of the financial contribution of Poland less administrative costs as provided in Annex II.3. Where applicable, to ensure the Community dimension of SAVE II, transnational projects and activities proposed by Poland will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of SAVE II, taking into account the nature of the various activities, the number of partners in a given project and the number of countries participating in the activity.4. Poland will take all necessary steps to ensure national coordination and organisation of participation in SAVE II.5. Poland will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in SAVE II (see Annex II).The Association Committee is entitled to adapt this contribution whenever necessary.6. The Member States of the Community and Poland will make every effort, within the framework of existing provisions, to facilitate the free movement and residence of persons moving between Poland and the Member States of the Community for the purpose of participating in activities covered by this Decision.7. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of SAVE II pursuant to Article 5 of Decision 96/737/EC, the participation of Poland in the programme will be continuously monitored on a partnership basis involving Poland and the Commission of the European Communities. Poland will submit the necessary reports to the Commission and take part in other specific activities set out by the Community in that context.8. Without prejudice to the procedures referred to in Articles 4 and 5 of Decision 96/737/EC, Poland will be invited to coordination meetings on any question concerning the implementation of this Decision prior to the regular meetings of the SAVE Committee. The Commission will inform Poland about the results of such regular meetings.9. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the SAVE II programme will be one of the official languages of the Community.(1) OJ L 335, 24. 12. 1996, p. 50.ANNEX II FINANCIAL CONTRIBUTION OF POLAND TO SAVE II 1. The financial contribution of Poland will cover:- subsidies or any other financial support from the programme to Polish participants,- supplementary administrative costs related to the management of the programme by the Commission of the European Communities stemming from Poland's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the programme by Polish beneficiaries will not exceed the contribution paid by Poland, after deduction of the supplementary administrative costs.Should the contribution paid by Poland to the general budget of the European Communities, after deduction of the supplementary administrative costs, be higher than the aggregated amount of the subsidies or other financial support received by the Polish beneficiaries from the programme, the Commission will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the programme comes to an end, the corresponding amount will be reimbursed to Poland.3. Poland's annual contribution will be ECU 1 081 584 from 1998. From this sum, an amount of ECU 73 584 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Poland's participation.4. The Financial Regulation applicable to the general budget of the European Communities will apply, notably to the management of the contribution of Poland.Upon the entry into force of this Decision and at the beginning of each year, the Commission will send to Poland a call for funds corresponding to its contribution to the costs under this Decision.This contribution will be expressed in ecus and paid into an ecu bank account of the Commission.Poland will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution will give rise to the payment of interest by Poland on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Monetary Cooperation Fund for the month of the due date, for its operations in ecus (1), increased by 1,5 %.5. Poland will pay the supplementary administrative costs referred to in paragraph 3 from its national budget.6. Poland will pay 3 % (1998), 13 % (1999) and 23 % (2000) of the remaining cost of its participation in SAVE II from its national budget.Subject to regular PHARE programming procedures, the remaining 97 % (1998), 87 % (1999) and 77 % (2000) will be paid from Poland's annual PHARE allocation.(1) Rate published monthly in the Official Journal of the European Communities - C series.